DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 23 are objected to because of the following informalities:  
As to claim 10, the phrase “the corresponding echoes” in line 3 of the claim should be changed to “corresponding echoes”, since “corresponding echoes” was not previously recited in the claim. Appropriate correction is required.
As to claim 23, the phrase “the corresponding echoes” in line 3 of the claim should be changed to “corresponding echoes”, since “corresponding echoes” was not previously recited in the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-7, 14-15, 17-18, 20-21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl (US 2012/0313900 A1).
 	As to claim 2, Dahl teaches a computing device ([0190-0191]) comprising:
a speaker ([0191]: loud-speaker;[0251]);
at least one storage device ([0147]: memory); and
at least one processor ([0193]: microprocessor;[0251]) to execute instructions to:
access noise information ([0146]:impulse responses arising from reflections from objects in successive time frames;[0166];[0191]: acoustic receiver or microphone), the noise information output by a microphone ([0191]: an acoustic receiver or microphone),
 the noise information representative of the pulses and echoes of the pulses reflected off surfaces in a vicinity of the computing device ([0146]:impulse responses arising from reflections from objects in successive time frames;[0166];[0171]); and
process the noise information to determine whether a first object is within an activation region associated with the computing device ([0151] The patterns in the impulse response ‘images’ corresponding to objects and their movement will typically be made up of the impulse responses from a number of consecutive time. This allows more accurate and reliable analysis of trends within the image, which in turn allows reliable identification, location and/or tracking of objects).
This particular embodiment does not disclose cause the speaker to produce a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range. 
 	However, in another embodiment, Dahl teaches cause the speaker to produce a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range ([0191]: The first device preferably comprises an acoustic transmitter, such as a moving-coil loud-speaker;[0198]: the signal transmitted from the first device within a time frame is composed of a series or train of pulses;[0237]: The transmissions with frequency (or median frequency) greater than 20 kHz (e.g. 21khz, 22khz, 23kHz); applicant’s specification disclose near ultrasonic sound waves are sound waves having a frequency between 18 kHz and 24 kHz ).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Dahl by producing a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range as thought by Dahl in order to track motion of object.

 	As to claim 3, Dahl teaches the computing device of claim 2, wherein the at least one processor is to, in response to a determination that the first object is within the activation region, execute an operation in the computing device ([0151];[0193-0194]: a movement of a user's hand from left to right in front of the device detected, and an appropriate user interaction initiated in response).

	
 	As to claim 5, Dahl teaches the computing device of claim 2, wherein the at least one processor ([0193]: microprocessor) is to:
 	generate a static environment echo profile based on ones of the echoes reflected off static ones of the surfaces in the vicinity of the computing device ([0171-0174]: identifying an echo from object, reflections from static object); and
 	compare the echoes represented in the noise information to the static environment echo profile ([0171-0174]: comparing two blocks of impulse response columns,  identifying a pattern that is present in both blocks and subtracting that pattern from the impulse response image, reflections from static objects and any other source of constant of background noise can be removed from the impulse response image).

 	As to claim 6, Dahl teaches the computing device of claim 5, wherein the at least one processor is to identify a change in an environment surrounding the computing device based on the noise information ([0058-0059]: many real-world environments contain ultrasonic or other noise sources. These are often of short duration, i.e. an impulse signal such as the collision of one object into another), and update the static environment echo profile based on the change in the environment ([0058-0059];[0171-0174]: techniques for identifying an echo from an object of interest can be applied to echoes from other objects, reflections from a static object in a first time-of-flight range would be represented by a predetermined line in the image;[0193]).

 	As to claim 7, Dahl teaches the computing device of claim 5, wherein the at least one processor ([0193]: microprocessor) is to:
 	generate a full echo profile based on the noise information ([0171-0174]: identifying an echo from an object of interest can be applied to echoes from other objects); and
 	remove static data corresponding to the static environment echo profile from the full echo profile to generate a non-static echo profile ([0171-0174]:  reflections from static objects, and any other source of constant of background noise, can be removed from the impulse response image), 
 	the at least one processor to process the noise information to determine whether the first object is within the activation region based on the non-static echo profile ([0151];[0171-0174]: identifying an echo from an object of interest can be applied to echoes from other objects. By identifying such echoes, they can be more effectively compensated for or disregarded when analysing an echo pattern containing an echo from object of interest).
 	As to claim 14, Dahl teaches a method comprising:
producing, via a speaker of a computing device ([0191]: loud-speaker;[0251]), 
accessing noise information output by a microphone ([0146]:impulse responses arising from reflections from objects in successive time frames;[0166];[0191]: acoustic receiver or microphone), the noise information representative of the pulses and echoes of the pulses reflected off surfaces in a vicinity of the computing device ([0146]:impulse responses arising from reflections from objects in successive time frames;[0166];[0171]); and
processing, by executing an instruction with at least one processor ([0193]: microprocessor), the noise information to determine whether a first object is within an activation region associated with the computing device ([0151]: The patterns in the impulse response ‘images’ corresponding to objects and their movement will typically be made up of the impulse responses from a number of consecutive time. This allows more accurate and reliable analysis of trends within the image, which in turn allows reliable identification, location and/or tracking of objects). This particular embodiment does not disclose a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range.
	However, in another embodiment, Dahl teaches a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range ([0191]: The first device preferably comprises an acoustic transmitter, such as a moving-coil loud-speaker;[0198]: the signal transmitted from the first device within a time frame is composed of a series or train of pulses;[0237]: The transmissions with frequency (or median frequency) greater than 20 kHz (e.g. 21khz, 22khz, 23kHz); applicant’s specification disclose near ultrasonic sound waves are sound waves having a frequency between 18 kHz and 24 kHz ).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Dahl by producing a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range as thought by Dahl in order to track motion of object.

 	As to claim 15, Dahl teaches the method of claim 14, further including:
 	generating a static environment echo profile based on ones of the echoes reflected off static ones of the surfaces in the vicinity of the computing device ([0171-0174]: identifying an echo from object, reflections from static object); and
 	comparing the echoes represented in the noise information to the static environment echo profile ([0171-0174]: comparing two blocks of impulse response columns,  identifying a pattern that is present in both blocks and subtracting that pattern from the impulse response image, reflections from static objects and any other source of constant of background noise can be removed from the impulse response image).

	As to claim 17, Dahl teaches a non-transitory computer readable medium ([0147]: memory of computing device; [0238]: memory) comprising instructions that, when executed, cause a computing device to at least: access noise information output by a microphone ([0146]: impulse responses arising from reflections from objects in successive time frames;[0166];[0191]: acoustic receiver or microphone), the noise information representative of the pulses and echoes of the pulses reflected off surfaces in a vicinity of the computing device ([0146]:impulse responses arising from reflections from objects in successive time frames;[0166];[0171]); and
 	process the noise information to determine whether a first object is within an activation region associated with the computing device ([0151]: The patterns in the impulse response ‘images’ corresponding to objects and their movement will typically be made up of the impulse responses from a number of consecutive time. This allows more accurate and reliable analysis of trends within the image, which in turn allows reliable identification, location and/or tracking of objects). This particular embodiment does not explicitly disclose produce a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range.
 	However, in another embodiment, Dahl teaches produce a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range ([0191]: The first device preferably comprises an acoustic transmitter, such as a moving-coil loud-speaker;[0198]: the signal transmitted from the first device within a time frame is composed of a series or train of pulses;[0237]: The transmissions with frequency (or median frequency) greater than 20 kHz (e.g. 21khz, 22khz, 23kHz); applicant’s specification disclose near ultrasonic sound waves are sound waves having a frequency between 18 kHz and 24 kHz ).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Dahl by producing a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range as thought by Dahl in order to track motion of object.
 	As to claim 18, Dahl teaches the non-transitory computer readable medium of claim 17, wherein the instructions further cause the computing device to, in response to a determination that the first object is within the activation region, execute an operation in the computing device ([0151];[0193-0194]: a movement of a user's hand from left to right in front of the device detected, and an appropriate user interaction initiated in response).
	As to claim 20, Dahl teaches the non-transitory computer readable medium of claim 18, wherein the instructions further cause the computing device to: generate a static environment echo profile based on ones of the echoes reflected off static ones of the surfaces in the vicinity of the computing device ([0171-0174]: identifying an echo from object, reflections from static object); and compare the echoes represented in the noise information to the static environment echo profile ([0171-0174]: comparing two blocks of impulse response columns,  identifying a pattern that is present in both blocks and subtracting that pattern from the impulse response image, reflections from static objects and any other source of constant of background noise can be removed from the impulse response image).
 	As to claim 21, Dahl teaches the non-transitory computer readable medium of claim 20, wherein the instructions further cause the computing device to: generate a full echo profile based on the noise information ([0171-0174]: identifying an echo from an object of interest can be applied to echoes from other objects); and remove static data corresponding to the static environment echo profile from the full echo profile to generate a non-static echo profile ([0171-0174]:  reflections from static objects, and any other source of constant of background noise, can be removed from the impulse response image), the determination of whether the first object is within the activation region based on the non-static echo profile ([0151];[0171-0174]: identifying an echo from an object of interest can be applied to echoes from other objects. By identifying such echoes, they can be more effectively compensated for or disregarded when analysing an echo pattern containing an echo from object of interest).
 	As to claim 24, Dahl teaches a computing device ([0190-0191]) comprising:
means for processing noise information ([0193]: microprocessor), the noise information output by a microphone ([0146]:impulse responses arising from reflections from objects in successive time frames;[0166];[0191]: acoustic receiver or microphone), the noise information representative of the pulses and echoes of the pulses reflected off surfaces in a vicinity of the computing device ([0146]:impulse responses arising from reflections from objects in successive time frames;[0166];[0171]), the processing means to determine a presence of a first object within an activation region associated with the computing device based on the noise information ([0151] The patterns in the impulse response ‘images’ corresponding to objects and their movement will typically be made up of the impulse responses from a number of consecutive time. This allows more accurate and reliable analysis of trends within the image, which in turn allows reliable identification, location and/or tracking of objects). This particular embodiment does not disclose means for producing a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range.
However, in another embodiment, Dahl teaches means for producing a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range ([0191]: The first device preferably comprises an acoustic transmitter, such as a moving-coil loud-speaker;[0198]: the signal transmitted from the first device within a time frame is composed of a series or train of pulses;[0237]: The transmissions with frequency (or median frequency) greater than 20 kHz (e.g. 21khz, 22khz, 23kHz); applicant’s specification disclose near ultrasonic sound waves are sound waves having a frequency between 18 kHz and 24 kHz ).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Dahl by producing a series of pulses, at least one of the pulses having a central frequency in a near ultrasonic range as thought by Dahl in order to track motion of object.
 	As to claim 25, Dahl teaches the apparatus of claim 24, wherein the processing means is to activate an operation in the computing device in response to a determination that the first object is present within the activation region ([0151];[0193-0194]: a movement of a user's hand from left to right in front of the device detected, and an appropriate user interaction initiated in response).

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl (US 2012/0313900 A1) in view of Fry et al. (US 2013/0009875 A1).
 	As to claim 4, Dahl teaches the computing device of claim 3, but does not explicitly disclose wherein the operation includes transitioning the computing device from a first state to a second state, the first state being a lower power state than the second state.
 	However, Fry et al. teaches wherein the operation includes transitioning the computing device from a first state to a second state, the first state being a lower power state than the second state ([0040]: enter a higher power state (second state)).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dahl such that the operation includes transitioning the computing device from a first state to a second state, the first state being a lower power state than the second state as taught by Fry et al. in order to manage power consumption.
	As to claim 19, Dahl teaches the non-transitory computer readable medium of claim 18, but does not explicitly disclose wherein the operation includes transitioning the computing device from a first state to a second state, the first state being a lower power state than the second state.
 	However, Fry et al. teaches wherein the operation includes transitioning the computing device from a first state to a second state, the first state being a lower power state than the second state ([0040]: enter a higher power state (second state)).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dahl such that the operation includes transitioning the computing device from a first state to a second state, the first state being a lower power state than the second state as taught by Fry et al. in order to manage power consumption.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl (US 2012/0313900 A1) in view of Chng et al. (US 2016/0098076 A1). 
	As to claim 26, Dahl teaches the apparatus of claim 25, but does not explicitly disclose wherein the operation includes waking up the computing device from a sleep state to an active state.
 	However, Chng et al. teaches wherein the operation includes waking up the computing device from a sleep state to an active state ([0052]: computing device waking up from sleep mode to active power state).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dahl such that the operation includes waking up the computing device from a sleep state to an active state as taught by Chng et al. in order to display information the user is interested in seeing.

Allowable Subject Matter
Claims 8 -9, 16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	As to claim 8, the prior art of record does not disclose applicant’s claimed invention: “the computing device of claim 2, wherein successive ones of the pulses are spaced at first intervals during a first time period, and the at least one processor is to: in response to detection of the first object within the activation region during the first time period, cause the speaker to produce additional ones of the pulses spaced at second intervals during a second time period after the first time period, the second intervals being shorter than the first intervals; and verify the first object is within the activation region based on the pulses and corresponding echoes sensed during the second time period.”
 	As to claim 16, the prior art of record does not disclose applicant’s claimed invention: “the method of claim 14, wherein successive ones of the pulses are spaced at first intervals during a first time period, the method further including: in response to detection of the first object within the activation region during the first time period, producing additional ones of the pulses spaced at second intervals during a second time period after the first time period, the second intervals being shorter than the first intervals; and verifying the first object is within the activation region based on the pulses and corresponding echoes sensed during the second time period.”
	As to claim 22, the prior art of record does not disclose applicant’s claimed invention: “the non-transitory computer readable medium of claim 17, wherein successive ones of the pulses are spaced at first intervals during a first time period, and the instructions further cause the computing device to:
in response to detection of the first object within the activation region during the first time period, produce additional ones of the pulses spaced at second intervals during a second time period after the first time period, the second intervals being shorter than the first intervals; and verify the first object is within the activation region based on the pulses and corresponding echoes sensed during the second time period.”
  	Claims 10-13 and 23 would be allowable if claims 10 and 23 are rewritten to overcome the claims objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	As to claim 10, the prior art of record does not disclose applicant’s claimed invention: “the computing device of claim 2, wherein the at least one processor is to: generate a full echo profile based on the pulses and the corresponding echoes sensed by the microphone; identify peaks in the full echo profile, different ones of the peaks corresponding to either the pulses or the corresponding echoes;
identify repeating reference signals based on the peaks identified in the full echo profile, the repeating reference signals corresponding to the pulses; and identify an echo signal between separate occurrences of the repeating reference signals, the echo signal corresponding to one of the echoes, the at least one processor to determine whether the first object is within the activation region based on a time difference between the echo signal and a preceding one of the repeating reference signals.”
	As to claim 23, the prior art of record does not disclose applicant’s claimed invention: “the non-transitory computer readable medium of claim 17, wherein the instructions further cause the computing device to: generate a full echo profile based on the pulses and the corresponding echoes; identify peaks in the full echo profile, different ones of the peaks corresponding to either the pulses or the corresponding echoes; identify repeating reference signals based on the peaks identified in the full echo profile, the repeating reference signals corresponding to the pulses; and identify an echo signal between separate occurrences of the repeating reference signals, the echo signal corresponding to one of the echoes, the determination of whether the first object is within the activation region based on a time difference between the echo signal and a preceding one of the repeating reference signals.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624